Citation Nr: 1751839	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  07-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a right ear hearing loss disability.

6.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969, from April 1969 to April 1973, and from June 1977 to May 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) in March 2011.  He also testified before the undersigned during a June 2017 videoconference hearing.  Transcripts of the proceedings are associated with the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issues of entitlement to service connection for GERD, sleep apnea, a lumbar spine disability, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for GERD was denied in a September 2003 rating decision that was not appealed. 

2.  Evidence received since the September 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Right ear hearing loss is etiologically related to service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final September 2003 decision, the criteria for reopening the claim for service connection for GERD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection in September 2003 was based on a determination that there was no medical evidence to show any episodic gastric condition was related to active service.  The September 2003 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence received since the September 2003 decision includes in pertinent part a VA treatment note in May 2007 showing a diagnosis of GERD and that the Veteran was taking Omeprazole for it.  The Veteran also testified before the DRO in May 2011 that he started experiencing reflux symptoms during active duty, starting taking pills after discharge from service, and that he experienced problems since his active duty until the current time.  He testified that his problems included having to eat at least two hours before lying down, certain foods giving him extreme indigestion, and diarrhea.  He stated that he was receiving treatment for the condition at VA to include taking pills.

Because such diagnosis and account of the onset and continuation of symptoms of GERD were not present in September 2003, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Service Connection Claim - Hearing Loss

In light of the favorable disposition for right ear hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1101 (3), 1112(a); 38 C.F.R. § 3.307 (a), 3.309(a).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 (dB) or greater; the auditory thresholds for at least three of these frequencies are 26 dB or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R.§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

In this case, as to a right ear hearing loss disability, VA examination in May 2017 showed right ear hearing loss with 40 dB noted at 4000 Hz.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran testified that he had problems with his hearing due to being an artilleryman in service.  The Veteran's DD Form 214 shows that he was a cannon fire direction specialist.  Accordingly, Hickson element (2) is at least arguably met.  

The May 2017 VA examiner stated that the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that service treatment records documented a significant worsening of hearing thresholds during military service. 

Thus, the Board finds that the Veteran has met all three elements of entitlement for service connection for a right ear hearing loss disability and service connection is warranted.
ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for GERD is granted. 

Entitlement to service connection for a right ear hearing loss disability is granted.


REMAND

GERD

As noted above, a VA treatment note in May 2007 showing a diagnosis of GERD and that the Veteran was taking Omeprazole for it.  The Veteran also testified before the DRO in May 2011 that he started experiencing reflux symptoms during active duty, starting taking pills after discharge from service, and that he experienced problems since his active duty until the current time.  He testified that his problems included having to eat at least two hours before lying down, certain foods giving him extreme indigestion, and diarrhea.  He stated that he was receiving treatment for the condition at VA to include taking pills.

The Veteran was afforded a VA examination in February 2013 in which the examiner stated that he did not have or had ever been diagnosed with an esophageal condition.  The examiner noted that the Veteran did not have GERD for three years and was on no medicine; no diagnosis was provided.

In the June 2017 Board hearing, the Veteran also denied any current problems with his stomach.  

The Board finds that clarification is required from the February 2013 VA examiner.  Namely, the Veteran was diagnosed with GERD during the pendency of this appeal.  The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, an addendum opinion is warranted.

Sleep Apnea

The Veteran testified before the undersigned that his sleep problems had their onset in service when he was stationed in Vietnam.  He also contends that sleep apnea is secondary to his service-connected PTSD.

VA treatment records in March 2009 show a diagnosis of obstructive sleep apnea.

A VA opinion was obtained in July 2011 in which the examiner stated that sleep apnea caused by or related to PTSD would not be supported by current medical literature; it was less likely than not that the Veteran's current sleep apnea might be caused by or related to his now service-connected PTSD.  

The Veteran was afforded a VA examination in March 2012 in which the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that obstructive sleep apnea was characterized by an anatomical condition in which there was an obstruction of the upper airway during sleep; at that time, there was no medical evidence found to support the claim that PTSD caused the anatomical conditions responsible for obstructive sleep apnea.  

The Board notes that service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2017).

As such, the Board finds that clarification is required from the March 2012 VA examiner.  Namely, the examiner should address whether sleep apnea was aggravated by PTSD.  The examiner should also address whether sleep apnea had its onset in service.  As such, an addendum opinion is warranted.

Back Disability 

The Veteran testified before the undersigned that his back disability began in service in Korea when he fell off of a tank in 1968, and he has had an issue ever since that time.  

The Veteran submitted a service treatment record from September 1967, showing that he had complaints of his lower back hurting after he fell on his back.

Employment records in 2007 show that the Veteran injured his back in March and was diagnosed with an acute lumbosacral strain; he reinjured his back in May while lifting furniture and was diagnosed with low back muscle strain. 

A VA treatment record in March 2007 showed mild osteoporosis.  

The Veteran was afforded a VA examination in October 2008 in which the examiner noted the September 1967 fall and back injury in service and the 2007 job injuries.  The examiner diagnosed myofascial lumbar syndrome (muscle pain).  The examiner opined that it was less likely than not that the Veteran's lower back condition was the result of a muscle injury 41 years ago and was more likely than not secondary to his job injuries, obesity, musculoskeletal deconditioning and aging.  

The Board finds that clarification is required from the October 2008 VA examiner.  Namely, the examiner should address the etiology of the osteoporosis diagnosed during the pendency of this appeal.  As such, an addendum opinion is warranted.

Left Ear Hearing Loss

A statement of the case was issued in September 2014 for the issue of entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran was afforded a new VA examination in May 2017.  This matter was subsequently transferred to the Board, and the RO did not issue a supplemental statement of the case (SSOC), nor did the Veteran waive RO review of the VA examination report.  38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal.  Here, however, the VA examination report was not submitted by the Veteran.  As the May 2017 VA examination is not duplicative of evidence previously received and is relevant to the issue on appeal, the case must be remanded back to the AOJ for review and issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for his disorders on appeal, to specifically include VA treatment records.  

2.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the February 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any GERD diagnosed during the pendency of this appeal, to include a VA treatment note in May 2007 showing a diagnosis of GERD, had its onset in or is otherwise related to the Veteran's active duty service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

3.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the March 2012 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed sleep apnea (i) had its onset in active duty service or (ii) is aggravated (any increase in disability) by the Veteran's service-connected PTSD. 

If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the sleep apnea, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected PTSD.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

4.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the October 2008 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed mild osteoporosis is related to the Veteran's active duty service, to include the September 1967 fall.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

5.  Upon completion of the addendum opinions ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished an SSOC and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


